DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, and 4-16 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/01/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-16 have been considered but are moot because the new ground of rejection is reliant on new references based on new amendments to the claims and matter specifically challenged in the argument is all rejected in view of new grounds of rejection. References Fowler (USPGPUB 2017/0220755 A1) Locke (USPGPUB 2014/0005618 A1)  Dacosta (USPGPUB US 2020/0104998 A1) Perez (USPGPUB  2017/0021172 A1) and Puente Baliarde (US Patent No. US 7015868 B2) remain present in the rejection.  Gregory (WO 2018064077 A2) is newly presented based on claim amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable Fowler (USPGPUB 2017/0220755 A1) in view of Gregory (WO 2018064077 A2).
In regard to claim 1, Fowler teaches an apparatus for applying negative pressure to a wound (abstract), the apparatus comprising: 
a housing (housing of pump assembly, 150); 
a negative pressure source (negative pressure pump, 272) positioned within the housing (150) and configured to provide negative pressure (paragraph 0019) via a fluid flow path (paragraph 0018) to a wound dressing (wound cover, 120); 
a communications board (communications processor, 230) positioned within the housing (150), the communications board (230) including a controller (processor, 210) (paragraph 0028) configured to transmit and receive data from a remote electronic device (paragraph 0034); 
and an antenna positioned within the housing (paragraph 0034) and mechanically mounted to the communications board (paragraph 0036) and electrically connected to the communications board (figure 2A), the antenna including an electrically coupled to the controller (communication processor 280) (figure 2B) , an antenna configured to wirelessly transmit and receive signals (paragraph 0030).
Fowler fails to teach a ground area located on the communications board, the antenna including a conductive area located on a side of the antenna board, the conductive area being, configured to radiate electromagnetic waves, the conductive area and the ground area together forming an antenna.
Williams teaches a negative pressure wound therapy system (abstract) comprising: a ground area located on the communications board (paragraph 0069),  a conductive area (top layer, 800) located on a side of the antenna board (antenna board, 710) , the conductive area being (paragraph 0069)(figure 8A),  configured to radiate electromagnetic waves (paragraph 0067), the conductive area and the ground area together forming an antenna  (710) (paragraph 0069).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the communications board of Fowler to include a conductive area and ground area configured to radiate electromagnetic waves similar to that disclosed by Williams so that board is receiving and sending signal (as motivated by Williams, paragraph 0069)

Claims 2, 4, 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable Fowler (USPGPUB 2017/0220755 A1) in view of Gregory (WO 2018064077 A2) as applied to claim 1 above, and further view of Locke (USPGPUB 2014/0005618 A1).
Regarding Claim 2 Fowler in view of Gregory teaches the device of claim 1. Fowler fails to explicitly disclose a conductive trace with a ground area. Locke teaches a device wherein the conductive area comprises a conductive trace, and the ground area comprises a ground plane (paragraph 043). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Gregory to include a conductive and ground area similar to that disclosed by Locke such that the antenna circuit is complete and maintains access to electrical power. 
Regarding Claim 4 Fowler in view of Gregory and Locke teaches the apparatus of claim 3. Fowler in view of Gregory fail to teach a ground plane connected to the communications board via shunt. Locke teaches a device wherein the ground plane of the antenna (127) is electrically connected to the ground plane of the communications board (114) via a shunt (coupling, 140) (figure 2A) (paragraph 0039).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Gregory to include shunt similar to that disclosed by Locke such that the antenna is physically and electrically coupled to the communication board.  
Regarding Claim 9 Fowler in view of Gregory teaches the apparatus of claim 1. Fowler fails to teach antenna board and an antenna connector. Locke teaches a device wherein the antenna board (127) is electrically connected to the communications board via a single antenna connector (reduced- pressure interference, 132b) on the communications board (114) (Figure 2A). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Gregory to include an antenna board similar to that disclosed by Locke such that the electronic circuit may be printed (paragraph 030).
Regarding Claim 10 Fowler in view of Gregory and Locke teaches the apparatus of claim 9. Fowler fails to teach antenna connector and protrusion. Locke teaches a device wherein the antenna connector on the communications board comprises a protrusion (reduced- pressure interference, 132b) electrically connected to the antenna board (127) via a hole (deflector, 133) in the antenna board (Figure 1B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Gregory to include a similar to that disclosed by Locke such that the antenna is physically and electrically coupled to the communication board.  
Regarding Claim 11 Fowler in view of Gregory and Locke teaches the apparatus of claim 9. Fowler fails to teach an antenna connector. Locke teaches a device wherein the antenna connector provides a connection (first sensor, 126) (figure 1B) for signal feed (paragraph 041) and ground (paragraph 043). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Gregory to include shunt similar to that disclosed by Locke such that the antenna is physically and electrically coupled to the communication board.  
Regarding Claim 12 Fowler in view of Gregory teaches the apparatus of claim 1. Fowler fails to teach an printed antenna board. Locke teaches a device wherein the antenna board (127)  is a printed circuit board (paragraph 030). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Gregory to include an antenna board with a printed circuit similar to that disclosed by Locke in order to form circuit elements etched in conductive material (Locke, paragraph 043).  
Regarding Claim 15 Fowler in view of Gregory teaches the apparatus of claim 1. Fowler fails to teach an antenna board positioned so that the conductive area faces away from the communications. Locke teaches an antenna wherein the antenna board is positioned so that the conductive area faces away from the communications board (paragraph 0044: faces tissue site, so away from other board). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Locke to include an antenna board that faces away from the communications board similar to that disclosed by Locke, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In addition , it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler in view of Gregory to include an antenna board that faces away from the communications board similar to that disclosed by Locke to reduce signal interference. 
Regarding Claim 16 Fowler in view of Locke teaches the apparatus of claim 1. Fowler teaches a device further comprising a canister configured to store at least some fluid removed from the wound (paragraph 0024). Fowler discloses the claimed invention except for the antenna board positioned so that the conductive area faces the canister.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the conductive area to face the cannister, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the conductive area to face the cannister in order to reduce signal interference. 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable Fowler (USPGPUB 2017/0220755 A1) in view of Gregory (WO 2018064077 A2) and Locke (USPGPUB 2014/0005618 A1) as applied to claim 2 and 4 above, and in further view of Dacosta (USPGPUB US 2020/0104998 A1).
Regarding Claim 5 Fowler in view of Locke teaches the apparatus of claim 4.  Locke teaches a portion or a ground plane that is electrically connected to a shunt. However, Fowler and Locke fail to teach that the ground plane is divided into a first portion and a second portion, and a length of the first portion controlling a first bandwidth of the antenna. Dacosta teaches a system for collecting data from a wound are disclosed (abstract) comprising: a ground plane that is divided into a first portion and a second portion (figure 1)(optical filters, 4) , and a length of the first portion (4) controlling a first bandwidth of the antenna (digital camera lens, 2)  (paragraph 067).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ground plane of Fowler in view of Locke to include a portion for controlling bandwidth to the antenna similar to that disclosed by Locke so that one can select the optimum excitation and emission wavelength bandwidths for use (Dacosta, paragraph 166).
Regarding Claim 6 Fowler in view of Locke teaches the apparatus of claim 5. Fowler and Locke fail to teach a length of the second portion controls a second bandwidth of the antenna, the second bandwidth being different from the first bandwidth. Dacosta teaches a device wherein a length of the second portion (4) controls a second bandwidth of the antenna (2), the second bandwidth being different from the first bandwidth (paragraph 0067). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ground plane of Fowler in view of Locke to include a portion for controlling bandwidth to the antenna similar to that disclosed by Locke so that one can select the optimum excitation and emission wavelength bandwidths for use (Dacosta, paragraph 166).
Regarding Claim 7 Fowler in view of Locke teaches the apparatus of claim 2.  Locke teaches the conductive trace portions. However,  Fowler and Locke fail to teach a device wherein the trace comprises first and second trace portions configured to receive and transmit signals in high and narrow bands. Dacosta teaches that trace comprises first and second trace portions configured to receive and transmit signals in high (paragraph 098) and narrow bands (paragraph 0169). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ground plane of Fowler in view of Locke to include a portion for controlling bandwidth to the antenna similar to that disclosed by Locke so that one can select the optimum excitation and emission wavelength bandwidths for use (Dacosta, paragraph 166), and allows the user to see results in the exact area of interest (Dacosta, paragraph 075).
Regarding Claim 8 Fowler in view of Locke teaches the apparatus of claim 7. Fowler and Lock fail to teach a device wherein the first conductive trace portion associated with the high band has a greater surface area than the second conductive trance portion associated with the narrow band.  Dacosta discloses the claimed invention except  for wherein the first conductive trace portion associated with the high band has a greater surface area than the second conductive trance portion associated with the narrow band. Therefore,  it would have been obvious to one having ordinary skill in the art effective filing date of the invention to associate high band pass filter with greater surface area since it was known in the art that a greater surface area correlates with a higher band pass filter. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Fowler (USPGPUB 2017/0220755 A1) in view of Gregory (WO 2018064077 A2) as applied to claim 1 above, and in further view of Perez (USPGPUB  2017/0021172 A1).
Regarding Claim 13 Fowler in view of Gregory teaches the apparatus of claim 1. Fowler and Gregory fail to teach a planar inverted F-antenna.  Perez teaches systems and methods for improving compliance using an electro-dermal patch (abstract), including an antenna wherein the antenna is a planar inverted F-antenna (paragraph 0789). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler and Gregory to include an antenna similar to that disclosed by Perez because these antennae are designed to efficiently receive the transmitted RF power (Perez, paragraph 0789).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Fowler (USPGPUB 2017/0220755 A1) in view of Gregory (WO 2018064077 A2) as applied to claim 1 above, and in further view of Puente Baliarde (US Patent No. US 7015868 B2).
Regarding Claim 14 Fowler in view of Gregory teaches the apparatus of claim 1. Fowler and Gregory fail to teach a dual-band cellular antenna. Puente Baliarde teaches multilevel antennae (abstract) wherein the antenna is a dual-band cellular antenna (paragraph 17).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antenna of Fowler and Gregory to include an antenna similar to that disclosed by Puente Baliarde because these antennae are designed to meet radioelectric specifications (Puente Baliarde, paragraph 28).


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781
/ANDREW J MENSH/Primary Examiner, Art Unit 3781